IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00388-CV

             IN THE INTEREST OF C.P. AND C.P., CHILDREN



                       From the County Court at Law No. 1
                              Brazos County, Texas
                       Trial Court No. 16-001603-CV-CCL1


                           MEMORANDUM OPINION

       Norman Pelletier appealed from the trial court’s Order in Suit Affecting the

Parent-Child Relationship entered on October 24, 2017. In a letter dated April 12, 2018,

this Court notified Appellant that the appeal would proceed on the clerk’s record alone

because Appellant had not paid or made arrangements to pay for the reporter’s record.

The letter informed Appellant that the brief was due 30 days from the date of the letter.

Appellant did not file a brief. By letter dated May 25, 2018, this Court notified Appellant

that the appeal was subject to dismissal for want of prosecution if a brief or response

showing grounds for continuing the appeal was not filed within 21 days from the date of

the letter. More than 21 days have passed, and no response has been filed. Accordingly,

this appeal is dismissed. TEX. R. APP. P. 42.3(b).
                                            AL SCOGGINS
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 27, 2018
[CV06]




In the Interest of C.P. and C.P.                          Page 2